Citation Nr: 0504003	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-11 413 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from May 1950 to May 
1953

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA), Newark, New Jersey 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling, effective from February 2001.  A subsequent rating 
decision by the Cleveland, Ohio Regional Office dated in July 
2003, increased the disability evaluation for the veteran's 
PTSD from 10 percent to 50 percent, effective from February 
2001.

The Board notes that the evidence of record raises the issue 
of entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  
This issue is referred to the RO for action deemed 
appropriate.  


FINDING OF FACT

1.  From February 12, 2001 to June 10, 2003 the veteran's 
PTSD was manifested by mild to moderate impairment.

2.  Effective from June 11, 2003 the veteran's service-
connected PTSD is shown to be productive of a level of 
incapacity that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent PTSD 
from February 12, 2001 to June 10, 2003 have not been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2004).

2.  The criteria for the assignment of a 70 percent rating 
for PTSD effective from June 11, 2003 have been met.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law defines VA's duty to assist and 
enhances VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rules implementing the VCAA are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and new regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an April 2003 statement 
of the case and a supplemental statement of the case dated in 
July 2003.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in concert with his original claim for service 
connection for PTSD he was furnished a VCAA letter in 
September 2001.  This letter specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Concerning the claim for an increased rating the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating, are "down- stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, on the 
statement of the case and supplemental statement of the case. 

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

Service connection for PTSD was established, as noted above, 
by the appealed February 2002 rating determination.  This 
decision was predicated on evidence that the Korean War 
veteran was a recipient of the Combat Infantry Badge and had 
been found on VA examination in October 2001 to suffer from 
PTSD.   A 10 percent disability evaluation was assigned. 

On his VA examination in October 2001, the veteran related 
his combat experiences in Korea and reported that secondary 
to these traumatic experiences, he has had recurring 
nightmares that occur frequently, 3-4 times per week.  He 
further reported intrusive thoughts of his experiences 
several times a week and anxiety response at reminders of 
Korea.  He said he has avoidance symptoms and no longer likes 
to spend time in the outdoors.  The veteran reported a loss 
of interest in previously important activities including 
hunting and that he avoids violence.  He did report frequent 
angry outbursts and a very strong physiologic response to 
reminders of Korea.  He denied emotional numbing as well as 
social isolation.  The examiner reported that he has no sense 
of foreshortened future.  The examiner noted that the 
veteran's past psychiatric history is totally unremarkable 
and that the veteran has never sought treatment for a 
psychiatric disorder.  It was noted as social history that 
the veteran has been married for 51 years.  He worked for 
U.S. STEEL for 18years and then worked in maintenance at 
another factory for an additional 6 years.  He retired in 
1994.  The veteran stated that PTSD had minor influence on 
his work history and denied missing time from work.  The 
veteran related some trouble with interpersonal relationships 
and some trouble with authority figures.  On mental status 
examination the veteran reportedly presented as a casually 
dressed individual.  His speech was normal in tone, volume, 
and rate.  He was calm and cooperative throughout the 
interview.  His mood was euthymic and his affect was slightly 
restricted.  His thought process was logical and goal 
directed.  His thought content revealed no current active 
homicidal ideation.  He had no hallucinations or delusions.  
His judgment and insight were fair.  His cognitive 
examination was slightly impaired.  He scored 27 out of 30 on 
the Mini-Mental Status Examination.  PTSD was diagnosed.  

The veteran's GAF (Global Assessment of Functioning) was 
assessed as 70.  The examiner stated that the veteran had 
mild symptoms of PTSD.  He noted that by the veteran's own 
admission these symptoms have a very minor influence on his 
ability to earn a living.  The examiner added that the 
veteran does have some small problem with social functioning 
in regards to family relationships because of his PTSD 
symptoms

As noted above, service connection for PTSD was established 
by an RO rating action, dated in February 2002.  The disorder 
was rated as 10 percent disabling under Diagnostic Code 9411 
of VA's Schedule for Rating Disabilities (Rating Schedule), 
effective from February 2001.

VA outpatient treatment records compiled between January and 
June 2003 and associated with the veteran's claims file shows 
that the veteran underwent a mental health clinic 12-step 
group therapy program in relation to his PTSD symptoms.  The 
treatment goal of this program was indicated to be mood 
stabilization, reduction of symptoms, and socialization.  It 
is noted in these records that in March 2003 the veteran had 
a GAF score of 55.

On VA examination in June 2003, the veteran reported 
significant continued symptoms of PTSD, which include 
sleeping every night.  He said he has nightmares several 
times per week and intrusive memories of the Korean War on a 
daily basis.  He said his most difficult problem is his anger 
and his temper.  He reported that he is also hypervigilant 
and that he startles easily.  He reported that he had gotten 
into several recent significant arguments to the point where 
the police were involved because of his extreme irritability 
related to his PTSD.  The veteran reported flashbacks, night 
sweats, survivor guilt, and an inability to get along with 
people.  He reported that he argues with his wife and his 
family and that because of his nerves he can't stand being 
near his grandchildren.  He said that his mood is very 
depressed and that his concentration is severely impaired.  
He reported that he avoids crowds and gets little pleasure 
out of family activities.  He said that he is extremely 
socially isolated because he easily gets irritable, although 
he loves his family.  On mental status examination the 
veteran was described as an adequately groomed individual, 
making occasional eye contact.  His mood was depressed and 
irritable.  His affect was slightly agitated and 
hypervigilant as well as anxious and edgy.  He was very 
polite and easily redirected.  His thought processes were 
rather tangential with frequent ruminations about his war 
experiences.  His thought content revealed suicidal ideation 
in the distant past when he first returned from Korea.  He 
denied any present suicidal or homicidal ideation.  His 
insight and judgment were found to be impaired.  PTSD was 
diagnosed.  The veteran's GAF was assessed as 40.

Of file is a copy of an article apparently from the veteran's 
local newspaper in which the veteran was interviewed about 
his recollection of his experiences as a veteran of the 
Korean War.

Analysis

  Disability evaluations are determined by the application of 
a schedule of ratings (rating schedule), which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, where the question for 
consideration involves the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's PTSD is currently rated by the RO as 50 percent 
disabling under Diagnostic Code 9411 of the aforementioned 
Rating Schedule.

Under Diagnostic Code 9411 a 50 percent rating requires 
occupational and social impairment with reduced liability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In this regard during the October 2001 VA examination, the 
veteran reported intrusive thoughts of his combat experiences 
several times a week and anxiety response at reminders of 
Korea.  He had avoidance symptoms and reported a loss of 
interest in previously important activities.  He avoided 
violence but he did report frequent angry outbursts.  

The examination showed that his mood was euthymic.  However, 
his affect was only slightly restricted.  His cognitive 
examination showed only slight impairment.  Also his judgment 
and insight were fair.  There was no evidence of a psychosis, 
current suicidal ideation, obsessional rituals, impairment in 
speech, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Addition ally, the examiner indicated that there 
were only mild symptoms of PTSD, which is consistent with a 
GAF of 40.

The veteran did enter a PTSD counseling program at a VA 
facility. A GAF of 55 was reported in March 2003, which is 
indicative of moderate symptoms.

Based on this evidence the board finds that from February 12, 
2001 to June 10, 2003 the criteria for a 70 percent rating 
were not met.  Fenderson v. West, 12 Vet. App. 119 (1999).

However, the June 11, 2003 VA examination does show an 
increase in symptoms. The VA examiner found that his PTSD was 
chronic with unrelenting symptoms and result in major 
impairment in social and industrial functioning.  The Board 
finds no basis for not accepting this assessment.  A GAF 40 
was reported which is indicative major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Accordingly the Board finds that a 70 
percent rating is warranted effective June 11, 2003, the date 
of the VA examination. Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence, however, reflects no symptoms that typify 
100 percent disability under the rating criteria.  For 
instance, there is no objective evidence of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  The evidence 
is not equipoise as to warrant the application of the benefit 
of the doubt doctrine. 38 C.F.R. § 3.102 (2003).

Accordingly the PTSD is rated as 50 percent disabling from 
February 12, 2001 to June 10, 2003 and 70 percent thereafter. 
Fenderson v. West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to an increased evaluation in excess of 50 
percent for PTSD from February 12, 2001 to June 10, 2003 is 
denied.   

Entitlement to an increased evaluation of 70 percent for PTSD 
effective June 11, 2003 is granted subject to the laws and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


